
	
		I
		112th CONGRESS
		1st Session
		H. R. 1142
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. West (for
			 himself, Mr. Griffin of Arkansas,
			 Mr. Nugent,
			 Mrs. McMorris Rodgers,
			 Mr. Westmoreland,
			 Mr. Ross of Florida,
			 Mr. Kissell,
			 Mrs. Ellmers, and
			 Mr. Stivers) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure the
		  equitable treatment of members of the Armed Forces and civilian employees of
		  the Department of Defense who are killed or wounded in an attack, occurring
		  outside of a combat zone, that targeted the members or employees on account of
		  their status as members of the Armed Forces or civilian employees of the
		  Department of Defense.
	
	
		1.Short titleThis Act may be cited as the
			 Global Combat Zone Recognition
			 Act.
		2.Treatment of
			 members of the Armed Forces and civilian employees of the Department of Defense
			 killed or wounded in attacks directed at members or employees outside of combat
			 zone
			(a)In
			 generalChapter 53 of title
			 10, United States Code, is amended by inserting after section 1032 at the end
			 the following new section:
				
					1032a.Treatment of
				members of the armed forces and civilian employees of the Department of Defense
				killed or wounded in attacks directed at members or employees outside of a
				combat zone
						(a)TreatmentFor purposes of all applicable Federal
				laws, regulations, and policies, a member of the armed forces or civilian
				employee of the Department of Defense who was killed or wounded in an attack
				under the circumstances described in subsection (b) shall be deemed as
				follows:
							(1)In the case of a
				member, to have been killed or wounded in a combat zone.
							(2)In the case of a civilian employee, to have
				been killed or wounded while serving with the armed forces in a contingency
				operation.
							(b)Covered
				attacks
							(1)Attacks
				describedExcept as provided
				in paragraph (2), an attack covered by subsection (a) is any assault or battery
				resulting in bodily injury or death committed by an individual who the
				Secretary of Defense determines knowingly targeted—
								(A)a member of the
				armed forces on account of the military service of the member or the status of
				member as a member of the Armed Forces; or
								(B)a civilian
				employee of the Department of Defense on account of the employee’s employment
				with the Department of Defense or affiliation with the Department of
				Defense.
								(2)Geographic
				exclusionSubsection (a) does not apply to any attack
				that—
								(A)occurs in a combat
				zone; or
								(B)in the case of a civilian employee of the
				Department, occurs while the employee is serving with the armed forces in a
				contingency operation.
								(c)Exclusion of
				certain individualsSubsection (a) shall not apply to a member
				of the armed forces or civilian employee of the Department of Defense whose
				death or wound as described in subsection (b) is the result of the misconduct
				of the member or employee, as determined by the Secretary of Defense.
						(d)DefinitionsIn this section:
							(1)The term
				armed forces does not include the Coast Guard.
							(2)The term combat zone means a
				combat operation or combat zone designated by the Secretary of
				Defense.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1032 the following
			 new item:
				
					
						1032a. Treatment of members of the armed
				forces and civilian employees of the Department of Defense killed or wounded in
				attacks directed at members or employees outside of a combat
				zone.
					
					.
			(c)Retroactive
			 application to certain earlier attacks on members of the armed forces or DOD
			 civilians
				(1)Covered
			 attacksSection 1032a of
			 title 10, United States Code, as added by subsection (a), shall apply to the
			 following:
					(A)The attack that occurred at Fort Hood,
			 Texas, on November 5, 2009.
					(B)The attack that occurred at a recruiting
			 station in Little Rock, Arkansas, on June 1, 2009.
					(C)The attack that occurred at the Frankfurt
			 Airport, Germany, on March 2, 2011.
					(2)NotificationNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Defense shall notify all members of
			 the Armed Forces and civilian employees of the Department of Defense who were
			 wounded in the attacks specified in paragraph (1) and the next-of-kin of
			 members and civilian employees who were killed in such attacks of the
			 availability of benefits as a result of the enactment of section 1032a of title
			 10, United States Code.
				
